Title: To John Adams from James Lovell, 13 June 1779
From: Lovell, James
To: Adams, John


     
      Confidential
      Dear Sir
      
       June 13th. 1779
      
     
     I shall not look through the Notes in my Almanac to see whether I have written to you 22 or 24 times; I shall go upon the easier Task of acknowledging all those I have had from you vizt. Decr. 6 1778 recd. Feb 16th. 79 answered the 17th. — Sepr. 26th. 1778 recd. March 4th. 79 answd. Apr 28th.
     Three months ago Mr. G communicated to us that Spain was mediating, and that we ought to take speedy, decisive Measures for Peace. London Gazettes told us the first part; and it appears strange that neither Doctr. F. Mr. L. nor you have hinted this matter to us lately if you did not avow it authoritatively. We have some wise men here who are sure they could fish out all the Court Secrets. In the various Attempts to pull down A L to make way for some one to go from hence “who knows all the present Circumstances of America” and therefore could negotiate properly, your want of Ability to give us Information such as we wish or fancy can be had is said to spring from the Suspicions of the french Court respecting One of you; and Some thing like an Attempt to dictate to us a Choice has been seen here. An Extract of a Letter from the Count de V——s has been quoted Je crains Mr. A L et ses entoures; and we are tempted to think that therefore the Communication before mentioned came through Mr. G——But this is different from what was once the Conduct; for Mr. Deane tells us that he was directed to tell Doctr. F what he did not chuse to tell Mr. Lee, or, as he wishes to have it believed, which he was forbidden to tell him. I am persuaded Doctr. F would not readily disgust the french Court in such a Point. If there is any Seriousness in the Business, I suppose the Court stood upon the Punctilio of not having the Compliment of a Minister Plenipotentiary returned at that Time.
     Mr. Lees Enemies have produced nothing but Innuendoes to procure his Removal, while they dare not deny his Integrity and Abilities in our Service. Mr. Deane says the Lees are not fit for Transactions with a “gallant” Nation. But doubtless those Men who want his place would be very gallant indeed on certain Points in Negotiation. The eastern States are charged with wanting what they have no Right to and what is of “no Interest to the southern States.” Plenty are these local Sentiments lately; and R. H. L. with H. L——ns are squinted at as two monsters on the other side of Susquehanna who pursue points in which the southern States have no Interest. Would France or England reason thus on the Fishery? I expect however that we shall coalesce in a few days upon what may be Ultimata ready for some future day of Pacification, when Britain shall be restored to her Senses. She is quite wild and foolish yet in my Opinion.
     You will be scarcely able by our motly Journals to understand what we are about. Why did I vote for your name to be inserted Apr 20 page 10? A Majority against me had before resolved that the Names should be added, — that Doctr. Franklins should be inserted but did not proceed by Yeas and Nays therefore I was entrapped not having my Nay appear on Doctr. F cou’d I say nay to Deane the Causa malorum and as it was not mutual Suspicions &c. I could not exclude you who was suspected and stigmatized in the Report of the Committee, tho’ more to the disgrace of Mr. Izard than yourself, if there was any disgrace in the Circumstance of his imagining that your Connection with the Eaters and Distillers of Molasses had warped your Judgement against the Interest of other Parts of the Continent. Mr. Izard has good Testimony to his many estimable Qualities but his best Friends say he is irascible even when he has not a Fit of the Gout as he unfortunately had when he was writing of Doctr. Franklin, and probably too when he made his Strictures upon your Opinion of the 11th. and 12th. Articles.
     Every Appearance is that you will not be passed over without honor­able Notice when the Report receives its finishing Discussion. My own settled opinion of you leads me the more readily to think there is no Plot concealed under the Professions in your Favor which have fallen from Men lately whose general Conduct is of a Kind to make me cry timeo Danaos vel dona ferentes.
     Within a few days only have I gained Possession of that Box which you left in charge to Miss Sprout. I took the easiest Method of conveying the few Things which were in it to your Lady. I sealed all the Papers in neat Packets, and sent them by an Express which was going in an Escort to Boston with Money. The other Articles go in Mr. S. A’s Chest Tomorrow. Thus for my Pains I get the Use of your Box till I go home myself next Winter. The 2 Vols. of Herodotus I sent to the Library.
     I firmly believe that your Friend Lincoln has got compleat Success over the southern Enemy. He will receive Permission to return hither just in the hours of Glory so that he may attend to his Wound which was greatly irritated by his Expedition to Carolina. This Night is the 14th. since we first had the News of his Victory via New Providence. Confirmation is come from several Quarters, but still we have not an Express.
     Tucker has sent in a twenty four gun Ship this Afternoon which did not fire a Shot at him before striking. He is at the Capes with the Confederacy, one of the finest Frigates in any Service as is said by Voyagers.
     
      I wish you every Happiness being Sir Your affectionate humb Servant
      J L
     
     
      A Letter from Col. Warren received this Evening left him well 12 days ago.
     
    